Title: To Thomas Jefferson from Abigail Adams, 18 August 1804
From: Adams, Abigail
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Quincy August 18th 1804
               
               your Letter of July 22d was by some mistake in the post office at Boston sent back as far as Newyork, so that it did not reach me untill the Eleventh of this Month. Candour requires of me a reply. your statement reuspecting Callender, (who was the wretch referd to) and your motives for liberating him, wear a different aspect as explaind by you, from the impression which they had made, not only upon my mind, but upon the minds of all those, whom I ever heard speak upon the subject. with regard to the act under which he was punished, different persons entertain different opinions respecting it. it lies not with me to decide upon its validity. that I presume devolved upon the suprem Judges of the Nation. but I have understood that the power which makes a Law, is alone competent to the repeal, If a Chief-Majestrate can by his will annul a Law. where is the difference between a Republican, and a Despotic Government? That some restraint should be laid upon the asassin, who stabs reputation, all civilized Nations have assented to. in no Country has calumny falshood, and revileing stalked abroad more licentiously, than in this—no political Character has been secure from its attacks. no reputation so fair, as not to be wounded by it, untill truth and falshood lie in one undistinguished heap. if there are no checks to be resorted to in the Laws of the Land, and no reperation to be made to the injured, will not Man become the judge and avenger of his own wrongs, and as in a late instance, the sword and pistol decide the contest? all the Christian and social virtues will be banished the Land, all that makes Life desirable, and softens the ferocious passions of Man will assume a savage deportment, and like Cain of old, every Mans hand will be against his Neighbour. party Spirit is blind Malevolent uncandid, ungenerous, unjust and unforgiving. it is equally so under federal as under Democratic Banners, yet upon both sides are Characters, who possess honest views, and act from honorable motives, who disdain to be led blindfold. and who tho entertaining different opinions, have for their object the public welfare and happiness. these are the Characters, who abhor calumny and evil speaking. and who will never descend to News paper revileing. and you have done mr Adams justice in believing him, incapable of such conduct. he has never written a line in any News paper to which his Name has not been affixed, since he was Elected president of the united States. the writers in the public papers, and their employers are alltogether unknown to him
               I have seen and known that much of the conduct of a public Ruler, is liable to be misunderstood, and misrepresented. party hatred by its deadly poison blinds the Eyes and envenoms the heart. it is fatal to the integrity of the moral Character. it sees not that wisdom dwells with moderation, and that firmness of conduct is seldom united with outrageous voilence of sentiment. thus blame is too often liberally bestowed upon actions, which if fully understood and candidly judged would merit praise instead of censure, it is only by the general issue of measures producing banefull or benificial effects that they ought to be tested. 
               you exculpate yourself from any intentional act of unkindness. towards any one, I will freely state that which I referd to in my former Letter, and which I could not avoid considering as personal resentment. Soon after my Eldest Son’s return from Europe, he was appointed by the District Judge to an office into which no political concerns enterd, personally known to you, and possessing all the qualifications. you yourself being Judge. which you had designated for office—as soon as congress gave the appointments to the president you removed him, this looked so particularly pointed, that some of your best Friends in Boston, at that time exprest their regret that you had done so. I must do him the Justice to say, that I never heard an expression from him of censure or disrespect towards you in concequence of it—with pleasure I say that he is not a blind follower of any party.
               I have written to you with the freedom and unreserve of former Friendship to which I would gladly return could all causes but mere difference of opinion be removed—I wish to lead a tranquil and retired Life under the administration of the Government, disposed to heal the wounds of contention, to cool the rageing fury of party animosity: to soften the Rugged Spirit of resentment, and desirious of seeing my Children and Grand Children, Heirs to that freedom and independence which you and your predecessor, united your efforts to obtain, with these sentiments I reciprocate my sincere wishes for your Health and happiness
               
                  
                     Abigail Adams
                  
               
             